Title: To Alexander Hamilton from William S. Smith, 1 December 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Camp Decr. 1st. 1799.
          
          The Bearer Mr. Nathaniel Baldwin is the young Gentleman who, some time past, I forwarded recommendation in favor of, from Poughkeepsie—he is so solicitous to enter the service, that he has resided with the regiment as a Voluntier for 3 weeks past, and proposed remaining with the Winter, his conduct has been perfectly correct, and is a promissing young man, he is the only one, I have yet made my mind up relative to, so as to feel easy in recommending, as a Cadet in the regiment, I wish he may receive the appointment and am assured it will be agreable to the respectable officers of the Regt.
          I have the honor to be, Sir, with great respect Your most Obedt. Humble Servt.
          
            W. S. Smith 12th. Regt
          
        